

[Monarch Capital Letterhead]



 
September 30, 2010





CNS Response, Inc.
Attn: George Carpenter, CEO
85 Enterprise, Suite 410
Aliso Vejo, CA  92656




Dear Mr. Carpenter:


           This letter agreement (the “Agreement”) confirms the engagement of
Monarch Capital Group LLC (“MONARCH”) by CNS Response, Inc. a Delaware company
(“CNS” or the “Company”), to act as a non-exclusive placement agent to the
Company in connection with a proposed Private Placement (as defined herein) of
the Company’s convertible notes and/or other securities or rights to purchase
securities of the Company (the “Securities”).  The term “Private Placement”
means the proposed offering and sale by private placement of up to $1.5 million
of Securities to be made in accordance with the exemption from the registration
requirements of the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (collectively, the “Act”) provided by
Regulation D under the Act (“Regulation D”) and the qualification and
registration requirements of applicable state and foreign securities or blue sky
laws and regulations pursuant to a private placement memorandum and/or other
disclosure materials consisting of transaction documentation (as amended and
supplemented, the “Disclosure Materials”).  Investors in the Private Placement
will be persons who qualify as “accredited investors” under Regulation D.  The
exact price, type and amount of Securities will be determined through
negotiations between the Company and MONARCH, on the one hand, and the
investors, on the other hand.


                      1.  Engagement.   CNS hereby engages MONARCH during the
Term (as hereinafter defined) as its non-exclusive placement agent with respect
to the Private Placement.  In its capacity as placement agent, MONARCH will
provide the Company with assistance in connection with the Private Placement,
which may include working with the Company in identifying potential investors
and using MONARCH’s reasonable efforts to assist in arranging sales of the
Securities to investors.  CNS reserves the right to retain other properly
licensed and registered broker-dealers to act as agents on its behalf.  The
Company will be responsible for updating, amending and supplementing the
Disclosure Materials prior to the closing of the Private Placement as required
by applicable laws.    MONARCH shall have no authority to bind CNS to any
specific terms of a Private Placement or any other obligation and CNS shall have
the right to reject any proposed terms for a Private Placement or refuse to
consummate the Private Placement without incurring any obligation to MONARCH
except as provided in this Agreement.   The purchase price payable by investors
will be deposited in an escrow account with a bank mutually agreeable to the
Company and MONARCH.


                      2.  Success Fee.   The Company agrees to pay MONARCH as
compensation for its services under this engagement, the following fees on all
sales of Securities made in the Private Placement upon each closing:


 
(a)   A cash fee equal to 10% of the gross proceeds raised from the sale of
Securities in the Private Placement to purchasers introduced to CNS by MONARCH.
 

--------------------------------------------------------------------------------


______________
Page 2
 
(b)  5- year warrants (the “Placement Agent Warrants”) to purchase Securities
equal to 10% of the gross amount of Securities sold to purchasers introduced to
CNS by MONARCH at the applicable closing of the Private Placement. The Placement
Agent Warrants related to shares of common stock issued in the Private Placement
shall have an exercise price equal to 110% of the per share price of the common
stock sold in the Private Placement or (110%) of conversion or exercise price if
the Private Placement is for convertible notes or other rights to purchase
common stock.  To the extent warrant coverage is included with the Securities,
the Placement Agent warrants issued to the Placement Agent shall contain the
same provisions (including anti-dilution protections and registration rights)
afforded to the investors in the Private Placement.  MONARCH may designate any
of its employees, officers or agents to receive any part of its Placement Agent
Warrants.

 
                      3.  Expenses.  CNS shall bear all of its expenses in
connection with the Private Placement.  In addition, if the Private Placement is
consummated, the Company will pay to MONARCH a non-accountable expense allowance
equal to two percent (2%) percent of the gross proceeds from each closing
received from purchasers introduced to CNS by MONARCH.  The provisions of this
paragraph shall survive the closing and any termination of the Private
Placement.


                      4.  Term.   The term of this Agreement (“Term”) shall
commence on the date hereof and shall continue for a six (6) month period
thereafter; provided, however that either party shall have the right to
terminate this Agreement at any time prior to the expiration of the Term, with
or without cause, upon ten (10) days’ prior written notice thereof to the other
party. Notwithstanding anything to the contrary herein, if, during the term of
the Private Placement hereunder, an investor is informed of the Private
Placement by the MONARCH and if (i) the Private Placement hereunder does not
close and such investor purchases from the Company any privately placed
securities of the Company within 12 months after the termination of the Private
Placement or (ii) the Private Placement hereunder closes and such investor makes
an investment in the Private Placement and subsequently purchases from the
Company within 12 months after the closing of the Private Placement any
privately placed securities of the Company, MONARCH shall be entitled to Cash
Compensation and Warrant Compensation as set forth in Section 2 and 3 of this
Agreement with respect to purchases by such investor.  The provisions of this
paragraph shall survive the Closing, expiration and any termination of the
Private Placement or this Agreement
 
                      5.  Further Representations and Covenants of CNS.


(a)  The Company represents and agrees that (i) it has the corporate power and
authority to enter into and perform this Agreement and all corporate action
necessary for the authorization, execution, delivery and performance of this
Agreement has been taken, (ii) this Agreement constitutes a legal, valid and
binding obligation of CNS enforceable in accordance with its terms, (iii) the
execution and performance of this Agreement by the Company and the offer and
sale of the Securities in the Private Placement will not violate any provision
of the Company’s charter or bylaws or conflict with any agreement or other
instrument to which the Company is a party or by which it is bound and (iv) any
necessary approvals, governmental and private, will be obtained by the Company
before the closing of the Private Placement.


(b)  The Company represents and warrants that the Disclosure Materials will not
as of the date of the offer or sale of the Securities or the closing date of any
such sale, contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein or previously made, in light of the circumstances under which they were
made not misleading.  The Company will advise MONARCH immediately of the
occurrence of any event or any other change known to the Company which results
in the Disclosure Materials containing an untrue statement of a material fact or
omitting to state a material fact required to be stated therein or necessary to
make the statements therein or previously made, in light of the circumstance
under which they were made, not misleading. MONARCH agrees to cease providing
the Disclosure Materials to prospective purchasers of the Securities promptly
upon receiving any notice of an inaccuracy or omission in the Disclosure
Materials, until such time as the Company provides it with the supplement or
amendment correcting such.
 

--------------------------------------------------------------------------------


______________
Page 3
 
       (c)  The Company acknowledges and agrees that MONARCH’s obligations to
commence the Private Placement may be subject to execution of a Placement Agency
Agreement on customary terms and incorporating the principal terms hereof.  In
the absence of such Placement Agency Agreement, the Company agrees that MONARCH
may rely upon, and will be named as a third party beneficiary of, the
representations and warranties, and applicable covenants, set forth in any stock
purchase agreement or subscription agreement that the Company executes with
investors in the Private Placement.  The Company will, at the closing of the
Private Placement, furnish MONARCH with a favorable opinion of its outside
counsel.  Such opinion will be in customary form and will include customary
items contained in legal opinions rendered in connection with private financing
transactions, including, among other things, opinions on matters relating to
organization and good standing, capitalization, corporate power and authority,
non-contravention and exemption of the Financing.  In addition, at the closing
of the Private Placement, the Company will provide MONARCH with such other
certification, opinions and documents as MONARCH or its counsel are customarily
provided in connection with private financing transactions, all in customary
form and substance.
 
(d)  The Company agrees to provide MONARCH with due diligence materials upon
request and will provide copies of due diligence materials which may be provided
to investors in the Private Placement.
 
(e)  The Company will file appropriate notices on Form D with the SEC, as well
as all filings required to be made with respect to state and foreign securities
or blue sky laws and regulations.


                      6.   Indemnification.  CNS agrees to indemnify and hold
harmless MONARCH in accordance with the agreement set forth on Exhibit A
attached hereto, the terms of which are specifically incorporated herein by
reference.


                      7.    Miscellaneous.


                        (a)  Governing Law; Jurisdiction.  This Agreement shall
be governed by and construed under the laws of the State of New York, without
giving effect to principles of conflict of laws.


                            (b)  Notices.  Whenever notice is required to be
given pursuant to this Agreement, such notice shall be in writing and shall
either be mailed by certified first class mail, postage prepaid, delivered
personally, delivered by fax (with answerback confirmed), or sent by recognized
overnight courier, addressed to the parties at the respective addresses set
forth above.  Notice shall be deemed given, if sent by mail, on the third day
after deposit in a United States post office receptacle, or if delivered
personally, by fax or by courier, upon receipt.   Any party may change such
address by like notice.


            (c)  Entire Agreement; Binding Effect.  This Agreement constitutes
the entire agreement between CNS and MONARCH with respect to the subject matter
hereof and supersedes and cancels any other agreements, oral or written, with
respect thereto.   This Agreement may not be assigned by either party without
the prior written consent of the other party.  This Agreement shall be binding
on the parties and their respective successors and permitted assigns.


            (d)  No Commitment.  The execution of this Agreement does not
constitute a commitment by MONARCH or the Company to consummate any transaction
contemplated hereunder and does not ensure the successful placement of
securities of the Company or the success of MONARCH with respect to securing any
financing on behalf of the Company.  No promises or representations have been
made except as expressly set forth in this Agreement and the parties have not
relied on any promises or representations except as expressly set forth in this
Agreement.
 

--------------------------------------------------------------------------------


______________
Page 4
 
(e)  Confidentiality.  All material non-public information identified as such
and that has been or is given to MONARCH concerning the Company will be used by
MONARCH solely in the course of the performance of its services hereunder and
will be treated as strictly confidential by MONARCH except (a) for disclosure of
such information to its officers, employees and retained professionals as
necessary in order to perform its services hereunder, (b) as such information
becomes publicly available through no fault of MONARCH in violation of the terms
hereof or (c) as otherwise required by law or judicial or regulatory process
(provided that MONARCH will give the Company prior written notice of any such
required disclosure).  Except for any Private Placement documents (including all
schedules and exhibits thereto), any document the Company authorizes MONARCH to
deliver to potential investors, and any other information the Company deems
necessary for MONARCH’s use in introducing the Company to potential investors,
MONARCH shall not distribute or use non-public information without the Company’s
written consent or such third party’s agreement to maintain the confidentiality
of the non-public information.  MONARCH’s confidentiality and non-use
obligations under this Agreement shall survive the termination of this Agreement
for a period of two (2) years.


(f)  Other Services.  In the event that other services are required and/or
transactions which are the result of MONARCH’s efforts that are not as
contemplated herein, the parties hereto shall negotiate in good faith to
determine a mutually acceptable level of compensation in such an eventuality.


                (g)  Severability.  If any provision of this Agreement is
determined to be invalid or unenforceable in any respect, then such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect. No
material provision of this Agreement shall be deemed waived and no breach
excused, unless such waiver or consent excusing the breach shall be in writing
and signed by the party to be charged with such waiver or consent.


(h)  Independent Contractor.  In carrying out its responsibilities under this
letter, the parties agree that MONARCH shall be an independent contractor with
complete supervision and control over its own activities, and shall have no
right or authority to assume or create any obligation on behalf of the Company
and MONARCH’s engagement by the Company shall not create any partnership, joint
venture or similar business relationship between the Company and
MONARCH.  MONARCH shall have no restrictions on its ability to provide services
to companies other than the Company, except as stated herein.  MONARCH shall be
under no obligation hereunder to make an independent appraisal of assets or
investigation or inquiry as to any information regarding, or any representations
of, the Company and shall have no liability hereunder in regard thereto.


(i)  Advice Given; Public Announcements.  The Company agrees that all advice
given by MONARCH in connection with its engagement hereunder is for the benefit
and use of the Company in considering the Private Placement to which such advice
relates, and the Company agrees that no such advice shall be used for any other
purpose or be disclosed, reproduced, disseminated, quoted or referred to at any
time, in any manner or for any purpose, nor shall any public references to
MONARCH be made by or on behalf of the Company, in each case without MONARCH’s
prior written consent, which consent shall not be unreasonably withheld.


        (j)  Counterparts.  This Agreement may be executed in one or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 

--------------------------------------------------------------------------------


______________
Page 5
 
(k)  Investor Contact.  Before MONARCH contacts potential investors, the Company
must first determine that the potential investor has not been contacted by any
other party to which the Company has an agreement similar to this Agreement.


                      Please confirm your agreement to the foregoing below
whereupon this letter shall constitute a binding agreement between us.
 

  Very truly yours,          
Monarch Capital
         
By:
/s/ Michael Potter      
Name: Michael Potter
     
Title: Chairman/CEO
         





Confirmed and agreed to
as of the date set forth above:
                   
CNS Response, Inc.
                               
By:
/s/ George Carpenter
         
Name: George Carpenter
         
Title: CEO
       




--------------------------------------------------------------------------------


______________
Page 6
 
EXHIBIT A





 
September 30, 2010





Monarch Capital
500 5th Avenue, Suite 2240
New York, NY 10110


Gentlemen:


In connection with our engagement of Monarch Capital. ("MONARCH") as our
non-exclusive placement agent, we hereby agree to indemnify and hold harmless
MONARCH and its affiliates, and the respective controlling persons, directors,
officers, shareholders, agents (including sub-agents) and employees of any of
the foregoing (collectively the "Indemnified Persons"), from and against any and
all claims, actions, suits, proceedings, damages, liabilities and expenses
(including the reasonable fees and expenses of counsel) incurred by any of them
(collectively a "Claim"), which relate to or arise in any manner out of any
transaction, financing, or any other matter (collectively, the "Matters")
contemplated by the engagement letter of which this Exhibit A forms a part and
the performance by MONARCH of the services contemplated thereby,  and will
promptly reimburse each Indemnified Person for all reasonable expenses
(including reasonable fees and expenses of legal counsel) as incurred in
connection with the investigation of, preparation for or defense of any pending
or threatened claim or any action or proceeding arising therefrom, whether or
not such Indemnified Party is a party.  We will not, however, be responsible to
any Indemnified Person for any Claim which is finally judicially determined to
have resulted primarily from the gross negligence or willful misconduct of any
Indemnified Person.


We also agree that no Indemnified Person shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to us related to, arising
out of, or in connection with, any Matters, the engagement of MONARCH pursuant
to, or the performance by MONARCH of the services contemplated by, our
engagement letter, except to the extent any loss, claim, damage or liability if
found in a final judgment by a court of competent jurisdiction to have resulted
primarily from MONARCH’s gross negligence or willful misconduct.


We further agree that we will not, without the prior written consent of MONARCH,
settle, compromise or consent to the entry of any judgment in any pending or
threatened Claim in respect of which indemnification may be sought hereunder
(whether or not any Indemnified Person is an actual or potential party to such
Claim), unless such settlement, compromise or consent includes an unconditional,
irrevocable release of each Indemnified Person hereunder from any and all
liability arising out of such Claim.


           Promptly upon receipt by an Indemnified Person of notice of any
complaint or the assertion or institution of any Claim with respect to which
indemnification is being sought hereunder, such Indemnified Person shall notify
us in writing of such complaint or of such assertion or institution but failure
to so notify us shall not relieve us from any obligation we may have hereunder,
unless and only to the extent such failure results in the actual material harm
to us or materially prejudices our ability to defend such Claim on behalf of
such Indemnified Person.  If we so elect or are requested by such Indemnified
Person, we will assume the defense of such Claim, including the employment of
counsel reasonably satisfactory to such Indemnified Person and the payment of
the fees and expenses of such counsel. In the event, however, that legal counsel
to such Indemnified Person reasonably concludes (based upon advice of counsel to
the Indemnified Person) and provides written correspondence to us, that having
common counsel would present such counsel with a conflict of interest or if the
defendant in, or target of, any such Claim, includes an Indemnified Person and
us, and legal counsel to such Indemnified Person reasonably concludes that there
may be legal defenses available to it or other Indemnified Persons different
from or in addition to those available to us, then such Indemnified Person may
employ its own separate counsel to represent or defend it in any such Claim and
we shall pay the reasonable fees and expenses of such counsel; provided,
however, that in no event shall we be required to pay fees, disbursements and
other charges of separate counsel for more than one firm of attorneys
representing all Indemnified Persons unless the defense of one Indemnified
Person is unique or separate from that of another Indemnified Person subject to
the same claim or action and such Indemnified Person provides written notice to
us of such circumstance (based upon advice of the counsel to the Indemnified
Person).  Notwithstanding anything herein to the contrary, if we fail timely or
diligently to defend, contest, or otherwise protect against any Claim, the
Indemnified Party shall have the right, but not the obligation, to defend,
contest, compromise, settle, assert crossclaims or counterclaims or otherwise
protect against the same, and shall be fully indemnified by us therefor,
including without limitation, for the reasonable fees and expenses of its
counsel and all amounts paid as a result of such Claim or the compromise or
settlement thereof.  In any Claim in which we assume the defense, the
Indemnified Person shall have the right to participate in such Claim and to
retain its own counsel at its own expense.
 

--------------------------------------------------------------------------------


______________
Page 7
 
           We agree that if any indemnity sought by an Indemnified Person
hereunder is unavailable for any reason then (whether or not MONARCH is the
Indemnified Person), we and MONARCH shall contribute to the Claim for which such
indemnity is held unavailable in such proportion as is appropriate to reflect
the relative benefits to us, on the one hand, and MONARCH on the other, in
connection with MONARCH's engagement referred to above, subject to the
limitation that in no event shall the amount of MONARCH's contribution to such
Claim exceed the amount of fees actually received by MONARCH from us pursuant to
MONARCH's engagement.  We hereby agree that the relative benefits to us, on the
one hand, and MONARCH on the other, with respect to MONARCH's engagement shall
be deemed to be in the same proportion as (a) the total value paid or proposed
to be paid or received by us pursuant to the Private Placement for which MONARCH
is engaged to render services bears to (b) the fee paid or proposed to be paid
to MONARCH in connection with such engagement.


           Our indemnity, reimbursement and contribution obligations under this
Agreement shall be in addition to, and shall in no way limit or otherwise
adversely affect any rights that any Indemnified Party may have at law or at
equity.

 
           The provisions of this Agreement shall remain in full force and
effect following the completion or termination of MONARCH's engagement.
 

Very truly yours,                     CNS Response, Inc.                        
       
By:
/s/ George Carpenter
   
 
   
Name: George Carpenter
   
 
   
Title: CEO
   
 
 

 
Monarch Capital Group LLC
                               
By:
/s/ Michael Potter
         
Name: Michael Potter
         
Title: Chairman/CEO
       

 

--------------------------------------------------------------------------------

